Exhibit 99.3 ILLINOIS TOOL WORKS INC. PRO FORMA SEGMENT INFORMATION RESTATED FOR DISCONTINUED OPERATIONS* (UNAUDITED) (Dollars in thousands) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 2010 YTD 1Q 2011 Transportation Revenues $ Operating income % to revenue % Industrial Packaging Revenues Operating income % to revenue % Power Systems & Electronics Revenues Operating income % to revenue % Food Equipment Revenues Operating income % to revenue % Construction Products Revenues Operating income % to revenue % Polymers & Fluids Revenues Operating income % to revenue % Decorative Surfaces Revenues Operating income % to revenue % All Other Revenues Operating income % to revenue % Intersegment Revenues ) As Reported on the Statement of Income Revenues $ Operating income % to revenue % *The 2010 quarterly and full year pro forma operating results of the Company and by segment have also been restated to reflect the elimination of the one month international reporting lag and certain reclassifications of 2010 segment data to conform with current year reporting. For additional information, refer to the Company’s Form 8-K current reports dated April 21, 2011 and March 21, 2011.
